  Case 1:19-cv-06719-GRB-AYS Document 28 Filed 03/01/21 Page 1 of 2 PageID #: 401




Julie P. Bookbinder
Tel 212.801.9200
Fax 212.805.9412
bookbinderj@gtlaw.com




March 1, 2021


VIA ECF
The Honorable Anne Y. Shields
U.S. District Court, E.D. New York
100 Federal Plaza
Central Islip, New York 11722

         Re: Seoul Semiconductor Co., Ltd., et al. v. Satco Products, Inc., 1:19-cv-6719-GRB-AYS

Dear Judge Shields:
        Pursuant to the Order dated January 4, 2021, the parties in the above-referenced action submit this
joint status report.
        Plaintiffs Seoul Semiconductor Co. Ltd. and Seoul Viosys Co., Ltd. (collectively, “Seoul”) filed
this patent infringement action against Defendant Satco Products, Inc. (“Satco”) on November 27, 2019,
asserting that Satco infringes 9 patents related to LED technology. See Dkt. 1. Satco has pled several
defenses and counterclaims, including non-infringement and invalidity of each asserted patent. Dkt. 18.
        This is the second of two patent infringement actions pending before this Court between Seoul and
Satco. Seoul filed the first action, Seoul Semiconductor Co., Ltd., et al. v. Satco Products, Inc., 2:19-cv-
04951-GRB-AYS (“First Action”), on April 19, 2019. In the First Action, Seoul asserts that Satco
infringes 10 different patents, also relating to LED technology, and Satco has also pled several defenses
and counterclaims, including non-infringement and invalidity of each asserted patent. First Action, Dkts.
1, 26, 92. The United States Patent and Trademark Office instituted inter partes review (“IPR”)
proceedings initiated by Satco with respect to 6 of the patents asserted in the First Action. See id., Dkts.
82, 88.
        On November 17, 2020, Magistrate Judge Gold entered a Text Order in the First Action granting
Satco’s motion for a partial stay with respect to the 6 asserted patents subject to IPR proceedings. On
January 4, 2021, Magistrate Judge Gold entered a Text Order in this action, which states that “the partial
stay entered in [the First Action] on November 17, 2020 applies to this action as well.” However, none of
the 6 asserted patents in the First Action that are subject to IPR proceedings are asserted in this action.
       Satco filed a petition for IPR with respect to one of the nine patents asserted in this action—U.S.
Patent No. 7,646,031. An institution decision is expected by June 7, 2021.
       A case schedule has not yet been entered in this action, though Seoul has served and Satco has
responded to an initial set of interrogatories and document requests. The parties respectfully request that
the Court hold a scheduling conference for this case and that the parties submit a joint schedule to the
Court seven days in advance of said conference.
  Case 1:19-cv-06719-GRB-AYS Document 28 Filed 03/01/21 Page 2 of 2 PageID #: 402

March 1, 2021
Page 2



                                            Respectfully submitted,
                                            /s/ Julie P. Bookbinder
                                            Scott J. Bornstein
                                            Joshua L. Raskin
                                            Julie P. Bookbinder
                                            GREENBERG TRAURIG, LLP
                                            200 Park Ave
                                            New York, NY 10166
                                            Telephone: (202) 801-9200
                                            bornsteins@gtlaw.com
                                            raskinj@gtlaw.com
                                            bookbinderj@gtlaw.com

                                            Nicholas A. Brown (admitted pro hac vice)
                                            GREENBERG TRAURIG, LLP
                                            4 Embarcadero Ctr, Ste. 3000
                                            San Francisco, CA 94111-5983
                                            Telephone: (415) 655-1271
                                            brownn@gtlaw.com

                                            Robert P. Lynn, Jr.
                                            Stephen W. Livingston
                                            LYNN GARTNER DUNNE, LLP
                                            330 Old Country Road, Suite 103
                                            Mineola, New York 11501
                                            Telephone: (516) 742-6200
                                            rplynn@lgdlaw.com
                                            swlivingston@lgdlaw.com

                                            Attorneys for Defendant Satco Products, Inc.


Courtesy copy: all counsel in this action via ECF
